      Case 2:19-cv-12317-WBV-DMD Document 38 Filed 09/03/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA



STACEY BADON                                        CIVIL ACTION

VERSUS                                              NO. 19-12317

BERRY’S RELIABLE RESOURCES, LLC,                    SECTION D (3)
ET AL.

                                      ORDER

        Defendants filed a Motion for Summary Judgment in this matter. 1 Defendants

subsequently moved for an extension of time to file another Motion for Summary

Judgment or to amend their Motion for Summary Judgment. 2 The Court recently

granted Plaintiff’s Motion to Conditionally Certify a Collective Action. 3      This

development will likely expand the scope of discovery in this matter. In light of the

foregoing, the Court denies Defendants’ Motion for Summary Judgment 4 without

prejudice.      Defendants may reurge an amended motion at a later date before a

deadline to be set by the Court. Defendants’ Motion for Extension of Time to Amend

the Summary Judgment Motion 5 is therefore denied as moot. The Court also sets a

status conference on September 9, 2020 at 10:00 a.m. to discuss next steps in this

matter.




1 R. Doc. 32.
2 R. Doc. 34.
3 R. Doc. 37.
4 R. Doc. 32.
5 R. Doc. 34.
     Case 2:19-cv-12317-WBV-DMD Document 38 Filed 09/03/20 Page 2 of 2



       IT IS ORDERED that Defendants’ Motion for Summary Judgment is

DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Defendants’ Motion for Extension of Time

is DENIED AS MOOT.

       IT IS FURTHER ORDERED that a telephone status conference in this

matter is set for September 9, 2020 at 10:00 a.m. Dial-in information shall be emailed

to all counsel of record.

       New Orleans, Louisiana, September 3, 2020.



                                              ______________________________________
                                              WENDY B. VITTER
                                              UNITED STATES DISTRICT JUDGE




                                          2
